DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 states that the permeable container further comprises an air outlet. However, there is no support that the permeable container “further comprises an air outlet” in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-14, 17, 19, 23-27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130042865 (Ploom hereinafter) in view of US 20090260642 (Monses hereinafter).
Regarding claims 1 and 8, Ploom teaches an apparatus comprising: a cartridge containing a vaporizable material ([0101]), the cartridge configured to allow for an exit of a vapor, generated by heating the vaporizable material ([0095]); and a device comprising a heater configured to surround the cartridge or pod and heat the vaporizable material in the cartridge or pod container such that the vaporizable material is not directly exposed to the heater ([0094]).  
Ploom does not expressly teach that the cartridge or pod is a permeable container. 
Monses teaches a cartridge containing a vaporizable material to be placed in a heater and heat the container wherein the container is vapor permeable ([0064]). Specifically Monses teaches that the container can take many various forms including one wherein the container is formed of a metallic foil, like aluminum foil, which can be pressed to the appropriate shape 
Regarding claims 9, 10, 14 and 17, Ploom teaches that the vaporizable material comprises glycerin and fine pieces of tobacco ([0101]).  
Regarding claim 11, 12 and 23, Ploom teaches that the heater is a battery- powered electric heater ([0031] and [0041]), which heats the cartridge to a temperature below about 200 C ([0085]).  
Regarding claims 13, 24, 25 and 26, Ploom teaches that the heated vaporization chamber, or oven chamber ([0094]), is configured to receive and surround the cartridge, wherein heat applied to the vaporizable material is generated from a sidewall of the vaporization chamber ([0091]). 
Regarding claim 27, Ploom teaches that the oven chamber includes a lid to access the permeable container ([0095]).  
Regarding claims 3 and 19, modified Ploom teaches that the cartridge or pod encloses the vaporizable material on all surfaces of the vaporizable material.  and that the permeable container is configured to remain substantially intact during the heating of the vaporizable material in the permeable container (Monses, [0062] and [0064]).  
Regarding claim 29, modified Ploom teaches that the permeable container comprises aeration wells ([0062]). 

Regarding claim 31, modified Ploom teaches that the permeable container further comprises an air outlet (one of the holes, 33, in Fig. 6). 
Regarding claim 32, this limitation is directed to a product-by-process claim of making the perforated permeable container. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Since modified Ploom teaches the perforated permeable container, this limitation is met. The courts have held that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Claims 2, 7, 20, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploom in view of Monses as applied to claim 1 above, and further in view of US 20100024834  (Oglesby hereinafter).
Regarding claim 7 and 21, modified Ploom does not expressly teach the material or specifics of the pod or cartridge.
Oglesby teaches an apparatus, or vaporizing device ([001]), comprising: a cartridge comprising a sachet, or container, (Fig. 1 and 2) which is air permeable (54 and 51) containing a 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the teachings of the cartridge of Oglesby to the cartridge of modified Ploom with a reasonable expectation of success and predictable results.
Regarding claim 2, Oglesby does not expressly teach that the paper-based material comprises cellulose, most paper comprises cellulose, thus it would have been obvious for one of ordinary skill in the art at the time of filing to have made the paper-based material from cellulose with predictable results and a reasonable expectation of success. 
Regarding claims 20 and 28, Oglesby teaches that the ends (49 and 53) are permeable and the side wall of the container is wire gauze material ([0126]), which is permeable. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploom in view of Monses as applied to claim 1 above, in view of Oglesby and further in view of US 20040055613 (Horian hereinafter).
Regarding claim 6, the combined teaching of Ploom, Monses and Oglesby teaches that the container comprises an adhesive (Oglesby, [0088]), but does not expressly teach that the container is heat sealed. 
. 

Claims 4, 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploom in view of Monses as applied to claim 1 above, in view of Oglesby and further in view of US 5042509  (Banerjee hereinafter).
Regarding claims 4, 5 and 22, the combined teachings of Ploom, Monses and Oglesby teaches that the permeable container, or sachet, is comprised of a paper based material typically of the type used for rolling a cigarette ([0088]), but does not expressly teach the composition of the paper.
Banerjee teaches an aerosol generating cartridge useful for a smoking article that is provided with a cellulose acetate tube (40) (col. 8, lines 1-3). Cellulose acetate fibers are a binding agent according to the instant specification. It would have been obvious for one of ordinary skill in the art at the time of the invention to have used a paper comprised of cellulose acetate since cellulose acetate is a known component of aerosol generating cartridges.

Claims 1-3, 7-9, 11-14, 17, 19-21, 23-26, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100024834 (Oglesby hereinafter) in view of US 5249586 (Morgan hereinafter).
Regarding claims 1, 9, 14, 19 and 26, Oglesby teaches an apparatus, or vaporizing device ([001]), comprising: a cartridge comprising a sachet, or container, (Fig. 1 and 2) which is permeable (54 and 51) containing a vaporizable material, specifically tobacco ([0089]), wherein the container is configured to allow for an exit of vapor, generated by heating the vaporizable material, through the permeable container ([0088]); and a heater (17)  defines an oven chamber configured to receive the permeable container therein and configured to surround the container and heat the vaporizable material in the container (Fig. 7 and [0085]). Oglesby teaches that the container has a surface comprising aluminum foil, and the upstream and downstream end caps are of perforated aluminum foil ([0104]). 
Oglesby teaches that a heat transfer member is used for transferring additional heat ([0085]) which suggests that the heat transfer member is not essential. 
Furthermore, Morgan teaches an article which heats with heater (23) a flavor cartridge (27), which is a vaporizable material, to release a vapor comprising a heater configured to surround the vaporizable material and heat the vaporizable material such that the vaporizable material is heated solely from heat generated outside of the vaporizable material (Fig. 2 and 3). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have a heater (17) configured to surround the container and heat the vaporizable material in the container without an additional heat transfer member with a reasonable expectation of success and predictable results. 

Regarding claim 3, Oglesby does not expressly teach that the container is configured to remain substantially intact during heating of the vaporizable material in the container. However, Oglesby teaches that the container serves to prevent contamination of the combustion chamber by particles of the vaporizable matter adhering to the combustion chamber as well as prevent tarry substances resulting from the vaporization of the vaporizable matter adhering to the combustion chamber ([0003] and [0005]). Thus, to accomplish this objective, it would have been obvious for one of ordinary skill in the art at the time of filing  to have made the container remain substantially intact during the heating of the vaporizable material in the permeable container, so that the container and its contents can be removed from the combustion chamber after the container and its contents have been used (i.e. heated and the vaporizable material vaporized) without contamination of the combustion chamber by the container or its contents ([0003] and [0005]).  
Regarding claims 7 and 8, Oglesby teaches the container is air and vapor permeable ([0088]). 
Regarding claims 11 and 12, Oglesby teaches that the device is configured to heat the vaporizable material to a temperature required to vaporize the vaporizable material ([0096] and [0128]), wherein 165 C is below about 400 F. 

Regarding claim 17, Oglesby teaches the vaporizable material comprises fine pieces of tobacco ([0092] and [0093]). 
Regarding claims 20 and 28, Oglesby teaches that the ends (49 and 53) are permeable and the side wall of the container is wire gauze material ([0126]), which is permeable. 
Regarding claim 21, Oglesby teaches that the permeable container, or sachet, is comprised of a paper based material typically of the type used for rolling a cigarette ([0088]). Paper is comprised of fibers.
Regarding claim 23, Oglesby teaches that the heater is an electrically powered heat source ([0002]). While Oglesby does not expressly teach that the heat source is powered by a battery, it would have been obvious for one of ordinary skill in the art at the time of the invention to have chosen a battery to provide the energy to the electrically powered heat source since it is portable and well known in the tobacco vaporizing field. 
 Regarding claims 24 and 25, Oglesby teaches that the heat applied to the vaporizable material is generated from a sidewall (17) of the device ([0091]). 
Regarding claim 31, modified Ploom teaches that the permeable container further comprises an air outlet (one of the holes, 33, in Fig. 6). 
Regarding claim 32, this limitation is directed to a product-by-process claim of making the perforated permeable container. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Since modified Ploom teaches the perforated permeable container, this limitation is met. The courts have held that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 1 above, and further in view of US 4708151 (Shelar hereinafter).
Regarding claim 4, Oglesby does not expressly teach a binding agent.
Shelar teaches a vaporizing device with a vaporizable material, specifically tobacco and a binder (col. 5, lines 29-41). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a binding agent in the tobacco composition of Oglesby with a reasonable expectation of success and predictable results. 
Regarding claim 5, Oglesby does not expressly teach that the binding agent is configured to remain substantially intact during heating of the vaporizable material in the container. However, Oglesby teaches that the container serves to prevent contamination of the combustion chamber by particles of the vaporizable matter adhering to the combustion chamber as well as prevent tarry substances resulting from the vaporization of the vaporizable matter adhering to the combustion chamber ([0003] and [0005]). Thus, to accomplish this objective, it would have been obvious for one of ordinary skill in the art at the time of filing  to .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 1 above, and further in view of US 20040055613 (Horian hereinafter).
Regarding claim 6, Oglesby teaches that the container comprises an adhesive ([0088]), but does not expressly teach that the container is heat sealed. 
Horian teaches a vaporizing device which comprises a container, or pinched close tube, that contains nicotine or other volatiles (abstract). Horian teaches the pinched closed ends of the tube are heat sealed ([0027]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have heat sealed with container of Oglesby rather than applied adhesive because Horian teaches that heat sealing prevents the ingredients from within the tube from escaping ([0027]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 9 above, and further in view of US 20090260642 (Monsees hereinafter).
Regarding claim 10, Oglesby does not expressly teach including glycerin in the vapor forming medium. 
. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 1 above, and further in view of US 5042509  (Banerjee hereinafter).
Regarding claim 22, Oglesby teaches that the permeable container, or sachet, is comprised of a paper based material typically of the type used for rolling a cigarette ([0088]), but does not expressly teach the composition of the paper.
Banerjee teaches an aerosol generating cartridge useful for a smoking article that is provided with a cellulose acetate tube (40) (col. 8, lines 1-3). It would have been obvious for one of ordinary skill in the art at the time of the invention to have used a paper comprised of cellulose acetate since cellulose acetate is a known component of aerosol generating cartridges.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby as applied to claim 26 above, and further in view of US 20130042865 (Ploom hereinafter).
Regarding claim 27, Oglesby does not expressly teach that the oven chamber includes a lid.
.
 
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art references fail to describe or suggest a permeable container comprising metallic foil perforations and that is sealed, a vaporizable material that is not directly exposed to the heater, or a heater configured to surround a permeable container and heat vaporizable material in the permeable container such that the vaporizable material is not directly exposed to a heater. The Examiner respectfully disagrees. These limitations are taught by modified Ploom (see rejection of claim 1). Notably, the vaporizable material is not directly exposed to the heater because the vaporizable material is in a pouch.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


YANA B. KRINKER
Examiner
Art Unit 1747


/YANA B KRINKER/Examiner, Art Unit 1747                      


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747